              Case 2:20-cv-00604-RSL Document 64 Filed 01/22/21 Page 1 of 2



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      BOB DAWSON, et al.,
                                                                Cause No. C20-0604RSL
 9
                                Plaintiffs,

10
                  v.                                            ORDER EXTENDING RESPONSE
                                                                DEADLINE
11
      PORCH.COM INC., et al.,

12
                                Defendants.

13

14
            This matter comes before the Court on “Defendants’ Motion to Extend Deadline for
15

16   Responding to Amended Complaint.” Dkt. # 50. Defendants have shown good cause for a brief

17   extension of the response deadline until the now-pending motion to stay is decided. If, as
18   defendants argue, a stay would be appropriate pending resolution of two other cases, any motion
19
     to dismiss filed on January 25, 2020, would ultimately have to be supplemented in light of the
20
     Ninth Circuit and Supreme Court determinations. This risk of wasted effort and inefficiency can
21
     be avoided if the Court first determines whether this case can proceed despite the pending
22

23   appellate court matters.

24          Plaintiffs object to any delay in the response deadline on the ground that it will further
25   delay initiation of discovery. Discovery opened when the Rule 26(f) conference occurred,
26
     however: there is nothing preventing plaintiffs from serving discovery or seeking to compel the
27

28   ORDER EXTENDING RESPONSE DEADLINE - 1
              Case 2:20-cv-00604-RSL Document 64 Filed 01/22/21 Page 2 of 2



 1   production of initial disclosures.
 2

 3
            For all of the foregoing reasons, defendants’ motion for an extension of the response
 4
     deadline is GRANTED in part. If the pending motion to stay is denied, defendants shall have
 5

 6   fourteen days following the denial to respond to the amended complaint.

 7

 8          Dated this 22nd day of January, 2021.
 9

10                                            Robert S. Lasnik
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER EXTENDING RESPONSE DEADLINE - 2
